EDMUNDS, Judge,
dissenting.
As the majority notes, a trial court must provide the substance of a requested instruction where that instruction is a correct statement of the relevant law and is supported by evidence. The instruction given here properly advised the jury that defendant owed plaintiff a duty of reasonable care. See Nelson v. Freeland, 349 N.C. 615, 507 S.E.2d 882 (1998). The majority holds that the court also should have instructed that defendant had a duty to warn plaintiff of “any hidden or concealed dangerous condition about which the owner knows or, in the exercise of ordinary care, should have known.” However, this Court held that “a landowner need not warn of any ‘apparent hazards or circumstances of which the [plaintiff] has equal or superior knowledge.’ ” Viczay v. Thoms, 140 N.C. App. 737, 739, 538 S.E.2d 629, 631 (2000) (alteration in original) (quoting Jenkins v. Lake Montonia Club, Inc., 125 N.C. App. 102, 105, 479 S.E.2d 259, 262 (1997)) aff'd per curiam, 353 N.C. 445, 545 S.E.2d 210 (2001). The evidence in the case at bar is uncontested that the condition that led to plaintiffs fall was not concealed or hidden, that plaintiff had full knowledge rain was falling, that defendant had put out at least one warning sign, that plaintiff heeded the warning sign by wiping her feet several times, and that defendant took steps to remove moisture from the floor where plaintiff fell. See Stafford v. Food World, 31 N.C. App. 213, 228 S.E.2d 756 (1976); Gaskill v. A. and P. Tea Co., 6 N.C. App. 690, 161 S.E.2d 95 (1969). “Even if the floor was wet due to the rain that evening, this condition would have been an obvious danger of which plaintiff should have been aware since she knew it was raining outside and it was likely that people would track water in on their shoes.” Byrd v. Arrowood, 118 N.C. App. 418, 421, 455 S.E.2d 672, 674 (1995). The instruction given by the trial court was proper and adequate. Accordingly, I respectfully dissent.